Citation Nr: 0947224	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-24 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 2009, the Veteran and her husband 
testified at a hearing before the undersigned.


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record does not show that the Veteran has been diagnosed with 
PTSD at any time during the pendency of the appeal.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during military service. 
  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

After careful review of the claim's files, the Board finds 
that the letter dated in April 2005 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the April 2005 letter was sent to the 
Veteran prior to the August 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
April 2005 letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
Veteran, the Board has concluded that the preponderance of 
the evidence is against her claim.  Therefore, any questions 
as to the appropriate disability rating or effective date to 
be assigned have been rendered moot.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claim's files all identified and 
available records relevant to the current appeal including 
the Veteran's records held by the Social Security 
Administration, an October 2003 private psychological 
evaluation, and other private and VA treatment records 
pertaining to medical conditions not at issue in this case.  
Additionally, in June 2008, the agency of original 
jurisdiction made a finding that Brooks Army Medical Center 
had no outstanding in patient treatment records of the 
Veteran for the mid 1960's because that facility notified VA 
that a search of its facility had failed to uncover any such 
treatment records.  In June 2008, the Veteran was provided 
notice of this finding.  In addition, in June 2006 the 
claimant was provided a VA examination which is adequate to 
adjudicate the appeal because the examiner had the record on 
appeal and, after an examination of that record and the 
claimant, provided a medical opinion as to whether the 
claimant had a current disability.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Barr v. Nicholson, 21 Vet App 303 (2007).  

As to VA's obligation to help the Veteran verify her PTSD 
stressors, the record also shows the agency of original 
jurisdiction obtained and associated with the record the 
claimants service personnel records and treatment records.  
Additionally, VA on a number of occasions asked the Veteran 
for information about her stressors and these records 
notified her that specificity was required in order for VA to 
verify her claims.  Despite the foregoing no such specificity 
was ever provided by the Veteran.  Given the lack of 
specificity regarding the stressors, as well as the fact that 
the record does not contain a diagnosis of PTSD, the Board 
finds that adjudication of the current appeal may go forward 
without VA first attempting to verify her stressors with the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the 
"'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim . . . [and] 
this duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim"); Wood v. Derwinski, 1 Vet. App. 190. 
192 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992) 
("the duty to assist is not always a one-way street.  If a 
[V]eteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the purtative evidence.").

Lastly, the Board notes that it does not appear that the 
Veteran was provided a PTSD stressor letter in accordance 
with 38 C.F.R. § 3.304(f)(4) guidelines for claims based on 
personal assault.  Nonetheless, the Board finds this lack of 
notice to be harmless error because the Veteran raised the 
personal assault issue for the first time at her personal 
hearing only at the prompting of the undersigned and at that 
time she also asked VA to not consider the personal assault 
in connection with her PTSD claim.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) ("where ... the claimant expressly 
indicates an intent that adjudication of certain specific 
claims not proceed at a certain point in time, neither the RO 
nor BVA has authority to adjudicate those specific claims, 
absent a subsequent request or authorization from the 
claimant or his or her representative").  Therefore, the 
Board finds that a remand to provide the Veteran with a 
38 C.F.R. § 3.304(f)(4) personal assault letter is not 
required.

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

The Claim

The Veteran contends that she has PTSD due to her military 
service.  Specifically, she claims it was caused by the 
horrible injuries she saw while treating wounded soldiers at 
Brooks Army Medical Center during the Vietnam War as well as 
having to prepare these soldiers bodies for processing after 
some of them died.  It is also requested that the Veteran be 
afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007).

In addition to the general rules of service connection noted 
above, as to claims of entitlement to service connection for 
PTSD pending before VA on or after October 29, 2008, a grant 
of service connection requires the following: (i) if the 
evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran 's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (ii) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (iii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (iv) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  

While the Veteran was not provided notice of this change in 
law, the Board finds this lack of notice harmless error 
because the change is more favorable to the claimant and 
could only be of help to her in establishing her claim.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been 'exposed to a 
traumatic event' in which 'the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others' and (2) 'the 
person's response [must have] involved intense fear, 
helplessness, or horror.'  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above laws and regulations in mind, the Board will 
first consider whether the Veteran has a current disability 
because it is a condition precedent for establishing service 
connection.  See 38 C.F.R. § 3.303; also see Hickson, supra.  

In this regard, the Board observes that neither service 
treatment records nor post-service treatment records show the 
Veteran being diagnosed with PTSD.  Specifically, service 
treatment records, including the January 1966 separation 
examination, were negative for a diagnosis PTSD.  Post-
service, the Board notes that while the Veteran is receiving 
Social Security Administration (SSA) disability benefits, 
these benefits are only being paid her because of dementia, 
vascular with depression and minor disc degeneration, not 
PTSD.  Moreover, while an October 2003 private examiner noted 
that PTSD could not be ruled out, that examiner diagnosed 
recurrent major depression and cognitive disorder.  Likewise, 
the June 2006 VA examiner, after a review of the record on 
appeal and an examination of the Veteran, opined that the 
current data pertaining to the claimant does not support a 
diagnosis of PTSD and also diagnosed depression.  These 
opinions are not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) 
(VA may only consider independent medical evidence to support 
its findings and is not permitted to base decisions on its 
own unsubstantiated medical conclusions).

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence does not 
show that the Veteran has been diagnosed with PTSD at any 
time during the pendency of his appeal.  See Hickson, supra; 
McClain, supra.  Where there is no disability, there can be 
no entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, entitlement to service connection for 
PTSD must be denied.  38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 
3.304(f). 

In reaching the above conclusion, the Board has no overlooked 
the Veteran, her husband's, and her representative's writings 
to VA, the personal hearing testimony, and the claimant's 
statements to healthcare professional including her VA 
examiners regarding the appellant having PTSD.  Moreover, the 
Board notes that both the Veteran and her husband have worked 
as nurses and therefore have medical training.  Nonetheless, 
the Board finds the opinion by the June 2006 VA examiner that 
the Veteran does not have PTSD more competent and credible 
than the claimant and her husbands opinion, as well as her 
representative's opinion, that she has PTSD because the VA 
opinion was provided by a medical professional who had no 
financial interest in the outcome of the appeal.  See Caluza 
v. Brown, 7 Vet. App. 498, (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (credibility of a witness can be 
impeached by a showing of interest, bias, or inconsistent 
statements); also see Davidson, supra; Jandreau, supra; 
Buchanan; supra; Charles, supra; Evans v. West, 
12 Vet. App. 22, 30 (1998). 

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


